In an action, inter alia, to recover damages for wrongful discharge and intentional infliction of emotional distress, the plaintiffs appeal from an order and judgment (one paper) of the Supreme Court, Suffolk County (Baisley, J.), dated January 21, 1988, which, upon granting a motion to dismiss the complaint pursuant to CPLR 3211 (a) (7), is in favor of the defendants and against them.
Ordered that the order and judgment is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The Supreme Court properly dismissed the plaintiff’s seventh cause of action sounding in wrongful discharge (see, Sabetay v Sterling Drug, 69 NY2d 329, 334-336; Murphy v American Home Prods. Corp., 58 NY2d 293, 297-298; Monsanto v Electronic Data Sys. Corp., 141 AD2d 514, 515). The dismissal of the remaining causes of action sounding in intentional infliction of emotional distress was also proper, since the plaintiffs failed to allege conduct remotely approaching the standard of behavior necessary to establish such a cause of action (see, Fischer v Maloney, 43 NY2d 553, 557; Burlew v American Mut. Ins. Co., 63 NY2d 412, 415, 417). The remaining causes of action were clearly designed to circumvent the unavailability of any remedy based upon wrongful discharge (see, Murphy v American Home Prods. Corp., supra). No cause of action to recover damages for prima facie tort was asserted in the complaint, which failed to allege the defendants’ conduct was wholly unjustified or done with malevolence. In any event, we reject the plaintiff’s attempt to raise this cause of action for the first time on appeal and create a "catch-all” *569alternative for those other causes of action which were clearly insufficient as a matter of law (see, Freihofer v Hearst Corp., 65 NY2d 135, 142-143; Curiano v Suozzi, 63 NY2d 113, 117-118; Burns Jackson Miller Summit & Spitzer v Lindner, 59 NY2d 314, 332-333; James v Board of Educ., 37 NY2d 891, 893-894). Thompson, J. P., Lawrence, Rubin and B'alletta, JJ., concur.